Case 2:20-cv-07838-JMV-JBC Document 2 Filed 06/26/20 Page 1 of 3 PageID: 93



Han Sheng Beh, Esq.
HINSHAW & CULBERTSON LLP
800 Third Avenue, 13th Floor
New York, New York 10017
212-471-6200 (Telephone)
212-935-1166 (Facsimile)
Attorneys for Defendants
Midland Funding LLC and
Midland Credit Management, Inc.

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
SVETLANA LERNER, on behalf of herself and
those similarly situated,                                Docket No.

              Plaintiff,
                                                         CORPORATE DISCLOSURE
       -against-                                         STATEMENT

MIDLAND FUNDING LLC, and
MIDLAND CREDIT MANAGEMENT, INC.,

              Defendants.


       Defendant Midland Funding LLC (“Midland”) by and through their attorneys and

pursuant to Federal Rule of Civil Procedure 7.1, submit the following Corporate Disclosure

Statement:

       1.     Midland is a wholly-owned subsidiary of Encore Capital Group, L.P. (“Encore”).

       3.     Encore is a publicly traded corporation.

Dated: New York, New York
       June 26, 2020
                                            HINSHAW & CULBERTSON LLP
                                            Attorneys for Defendants
                                            Midland Funding LLC and
                                            Midland Credit Management, Inc.

                                            By:    s/Han Sheng Beh
                                                   Han Sheng Beh
                                                   800 Third Avenue, 13th Floor
                                                   New York, New York 10022
                                                   Tel: (212) 471-6200
                                                   Email: hbeh@hinshawlaw.com


                                                                              1032080\306056841.v1
Case 2:20-cv-07838-JMV-JBC Document 2 Filed 06/26/20 Page 2 of 3 PageID: 94




TO:   All Counsel of Record via ECF




                                      2
                                                               1032080\306056841.v1
Case 2:20-cv-07838-JMV-JBC Document 2 Filed 06/26/20 Page 3 of 3 PageID: 95




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


SVETLANA LERNER, on behalf of herself and
those similarly situated,                          Docket No.

             Plaintiff,
                                                   CERTIFICATE OF SERVICE
      -against-

MIDLAND FUNDING LLC and
MIDLAND CREDIT MANAGEMENT, INC.,

             Defendants.


        The undersigned certifies that on June 26, 2020, MIDLAND FUNDING LLC’s
CORPORATE DISCLOSURE STATEMENT was filed electronically with the Clerk of Court
to be served by operation of the Court’s electronic filing system upon the following:

                                   Yongmoon Kim, Esq.
                                  KIM LAW FIRM LLC
                             411 Hackensack Avenue, Suite 701
                               Hackensack, New Jersey 07601



                                                       /s/Han Sheng Beh




                                                                          1032080\306056841.v1
